UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 FADI AL MAQALAH, et al.,
           Petitioners,
                  v.                                        Civil Action No. 06-1669
 ROBERT GATES, et al.,
           Respondents.


 HAJI WAZIR, et al.,
           Petitioners,
                  v.                                        Civil Action No. 06-1697
 ROBERT GATES, et al.,
           Respondents.


 AMIN AL BAKRI, et al.,
           Petitioners,
                  v.                                        Civil Action No. 08-1307
 BARACK H. OBAMA, et al.,1
           Respondents.


 REDHA AL-NAJAR, et al.,
           Petitioners,
                  v.                                        Civil Action No. 08-2143
 ROBERT GATES, et al.,
           Respondents.




       1
        Former President George W. Bush was named as the original lead respondent in this
case. Pursuant to Federal Rule of Civil Procedure 25(d), the Court automatically substitutes his
successor, President Barack H. Obama, as the new lead respondent.
                                               ORDER

        Before the Court are respondents' motions to dismiss the above-captioned cases. The

Court has received extensive briefing from the parties and held a motions hearing on January 7,

2009. The Court also received a supplemental, classified filing from respondents on January 16,

2009. On January 22, 2009, the new Presidential administration issued an Executive Order

indicating significant changes to the government's approach to the detention, and review of

detention, of individuals currently held at Guantanamo Bay. A different approach could impact

the Court's analysis of certain issues central to the resolution of these cases as well.

        Following the January 22 Executive Order, the Court is providing the new administration

with an opportunity to provide input regarding the definition of "enemy combatant" for use in the

Guantanamo Bay detainee habeas cases. See Hamlily v. Bush, et al., Civ.A.No. 05-0763 (Dkt.

No. 140). Given the Executive Order and respondents' classified filing, the Court will provide

the new administration with the same type of opportunity in these Bagram Airfield habeas cases.

Hence, the Court invites respondents to inform the Court, in writing and by not later than

February 20, 2009, whether they intend to refine their position in the above-captioned cases filed

by detainees held at Bagram Airfield. Based on that submission, the Court will decide whether

further briefing or some other course is appropriate.

        SO ORDERED.

                                                            /s/
                                                       JOHN D. BATES
                                                   United States District Judge


Date:     January 22, 2009